DETAILED ACTION
This Office action responds to the amendment filed on 7/14/2021.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to pre-AIA  is incorrect, any correction of the statutory basis for a rejection, as subject to AIA  instead, will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Submission Status
The amendment filed on 7/14/2021 in reply to the Office action in paper no. 16, mailed on 4/14/2021, has been entered.  The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this Office action are claims 1-17.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

The claims contain subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.

Claims 8 and 11-17 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.

The claims are indefinite for failing to particularly point out and distinctly claim the subject matter that the applicant regards as the invention.
Claims 8 and 14 recite the limitation "the titanium containing first layer".  There is insufficient antecedent basis for this limitation in the claims.
In line 3, claim 11 recites the limitation “a semiconductor structure”.  It is not clear whether this is the same or a different semiconductor structure from the one previously recited in line 2 of claim 11.
Conclusion
Marlin (US 6429046; see, e.g., fig. 6) shows most limitations recited in the claims including a stack 100 comprising a copper pad 104, a titanium-containing layer 302, a copper stud 308, and a reflowed solder bump 310.  The limitation in claims 1, 7 and 11 reciting that the copper stud includes corners that separate the top and sides of the copper stud, is not disclosed by the prior art of record.  However, this limitation fails to satisfy the written description requirement under 35 U.S.C. 112, first paragraph, as set forth above in paragraphs 4-6.  Claims 1, 7 and 11 would be allowable if the applicants overcome the rejection under 35 U.S.C. 112, first paragraph by showing that there is sufficient written 
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, this action is made final.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire three months from the mailing date of this action.  In the event a first reply is filed within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the three-month shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than six months from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marcos D. Pizarro at (571) 272-1716 and between the hours of 9:00 AM to 7:00 PM (Eastern Standard Time) Monday through Thursday or by e-mail via Marcos.Pizarro@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wael Fahmy, can be reached on (571) 272-1705.
Any inquiry of a general nature or relating to the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either private PAIR or public 

/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
MDP/mdp
November 15, 2019